TATE & CALOGERO, JJ.,
concur.
The State cannot withhold evidence in its possession which the defendant is entitled to use in attacking the credibility of prosecution witnesses. We see no real reason why the State should not disclose this evidence now; a criminal trial is not a lawyers game. However, since the defendant will be entitled to this information upon cross-examination of the State witnesses— see Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215 and Davis v. Alaska, 415 U.S. 308, 94 S.Ct. 1105, 39 L. Ed.2d 347 no prejudicial error has yet occurred.